DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims an article comprising a polymeric foam as recited in claim 1.
	The closest prior art, Mayeres et al., U.S. Pre Grant Publication 2003/0162854, teaches a
foam [0001] wherein the foam comprises a flame-retardant polyolefin selected from the group
consisting of polyethylene, polypropylene and their copolymers and 5% and 90% of chlorinated
polyethylene [0005]. Paragraph 0002 of Mayeres discloses that the foam composition also
includes antimony trioxide. Example 2 teaches that the antimony trioxide is present in the
amount of 10 parts by weight. Mayeres fails to teach or suggest that the foam composition
comprises from 25 to 65 weight percent of one or more olefin block copolymer having a melt
index of two grams per ten minutes or more. Further, Mayeres fails to teach or suggest that the
chlorinated polyolefin polymer has a Mooney viscosity less than 60 (ML 1+4, 125 °C).
	Additional prior art, Chee et al., U.S. Pre Grant Publication 2012/0108 134, teaches a
multi-layer structure comprising a top coating layer, a middle-foamed layer and a bottom fabric
layer [abstract, Figure 1C and 0004]. Chee teaches that the foamed layer comprises a
propylene/alpha-olefin copolymer, at least one olefin block copolymer and flame retardants
[0049]. Chee fails to teach or suggest that the foamed layer includes chlorinated polyethylene
having a Mooney viscosity less than 60 (ML 1+4, 125 °C). Additionally, Chee fails to teach or suggest that the foamed layer include from 5 to 30 weight parts of antimony trioxide relative to
100 weight parts of polymers in the polymeric foam.
	Also, Jung et al., WO 01/98408 teaches a composition comprising 31-61 wt% of a polypropylene resin, 3-21 wt% of an antimony trioxide and 2-15 wt% of a chlorinated polyethylene [abstract and reference claim 1].  Jung fails to teach or suggest that the composition is a foamed composition having defining cells.  Also, Jung fails to teach or suggest that the chlorinated polyethylene has a Mooney viscosity less than 60 (ML 1+4, 125 °C).
	None of Mayeres, Chee nor Jung, alone or in combination, provide for the article as recited in claim 1.

	In summary, claims 1-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786